

 
 

--------------------------------------------------------------------------------

 
Loan No. [LOAN NUMBER]



























(Space Above For Recording Use)
 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE MAXIMUM PRINCIPAL
AMOUNT OF THE INDEBTEDNESS SECURED BY THIS MORTGAGE IS $5,000,000, TOGETHER WITH
SUCH ADDITIONAL AMOUNTS AS MAY BE ADVANCED BY MORTGAGEE AND FOR WHICH NO
MORTGAGE REGISTRATION TAX IS PAYABLE PURSUANT TO MINNESOTA STATUTES ANNOTATED
SECTION 287.05, SUBD. 4. THE SECURED PRINCIPAL AMOUNT SHALL BE REDUCED ONLY BY
THE LAST AND FINAL SUMS THAT THE BORROWER REPAYS WITH RESPECT TO THE LOAN
EVIDENCED BY THE LOAN AGREEMENT AND REPLACEMENT NOTES AND SHALL NOT BE REDUCED
BY ANY INTERVENING REPAYMENTS OF THE LOAN BY BORROWER SUCH THAT SO LONG AS THE
PRINCIPAL BALANCE OF THE LOAN EXCEEDS SUCH MAXIMUM AMOUNT ANY SUCH REPAYMENT
SHALL NOT BE DEEMED APPLIED AGAINST, OR TO REDUCE, THE PRINCIPAL PORTION OF THE
LOAN SECURED BY THIS MORTGAGE.
 
MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE
FINANCING STATEMENT
 
NAME OF
MORTGAGOR(S):                                           EAGLE IV REALTY, LLC


NAME OF
MORTGAGEE:                                  WELLS FARGO BANK, NATIONAL
ASSOCIATION
 

853664v9   012381.0100
 
 

--------------------------------------------------------------------------------

 
Loan No. [LOAN NUMBER]



 


 
MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS
 
AND FIXTURE FINANCING STATEMENT
 
THE PARTIES TO THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS
AND FIXTURE FINANCING STATEMENT (“Mortgage”), made as of _________________,
2011, are EAGLE IV REALTY, LLC, (“Mortgagor”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Mortgagee”).
 
ARTICLE 1.   GRANT
 
1.1.  
GRANT.  For the purposes of and upon the terms and conditions in this Mortgage,
Mortgagor irrevocably grants, conveys, bargains, mortgages, encumbers, assigns,
transfers, hypothecates, pledges, sets over, and grants a security interest and
assigns to Mortgagee, with power of sale and right of entry and possession, all
of that real property located in the City of Maple Grove, County of Hennepin,
State of Minnesota, described on Exhibit A attached hereto, together with all
buildings and other improvements, fixtures and equipment now or hereafter
located on the real property, all right, title, interest, and privileges of
Mortgagor, if any, in and to all streets, roads, and alleys used in connection
with or pertaining to such real property, all water and water rights,  minerals,
oil and gas, and other hydrocarbon substances in, on or under the real property,
all appurtenances, easements, rights and rights of way appurtenant or related
thereto, and all air rights, development rights and credits, licenses and
permits related to the real property.  All interest or estate which Mortgagor
may hereafter acquire in the property described above, and all additions and
accretions thereto, and the proceeds of any of the foregoing are collectively
referred to herein as the “Property”.  The listing of specific rights or
property shall not be interpreted as a limit of general terms.

 
1.2.  
WARRANTY OF TITLE; USE OF PROPERTY.  Mortgagor warrants that it is the sole
owner of good and marketable unencumbered fee simple title to the Property,
subject only to those exceptions approved by Mortgagee in writing as set forth
in the loan title policy issued to Mortgagee.  Mortgagor warrants that the
Property is not used principally for agricultural or farming purposes, and that
the Property is not homestead property.

 
ARTICLE 2.    OBLIGATIONS SECURED
 
2.1.  
OBLIGATIONS SECURED.  Mortgagor makes this Mortgage for the purpose of
securing:  (a) the performance of the obligations contained herein and in that
certain Loan Agreement dated of even date herewith to which SB
PARTNERS  (“Borrower”) and Mortgagee are parties (“Loan Agreement”); (b) the
payment of the Loan; provided, however, that the maximum principal amount that
is, or under any contingency may be, secured by the Mortgage shall be FIVE
MILLION AND NO/100 DOLLARS ($5,000,000), together with such additional amounts
as may be payable pursuant to Minnesota Statutes Annotated Section 287.05, Subd.
4, with interest thereon, according to the terms of the Loan Agreement and those
certain Replacement Notes, as defined in the Loan Agreement, of even date
herewith, executed by Borrower, and payable to Mortgagee, as lender; (c) payment
to Mortgagee of all liability, whether liquidated or unliquidated, defined,
contingent, conditional or of any other nature whatsoever, and performance of
all other obligations, arising under any swap, derivative, foreign exchange or
hedge transaction or arrangement (or similar transaction or arrangement
howsoever described or defined) at any time entered into between Borrower and
Mortgagee in connection with the Replacement Notes; (d) any and all extensions,
renewals, or modifications of the Replacement Notes and Loan Agreement, whether
the same be in greater or lesser amounts; and (e) payment and performance of any
future advances and other obligations that the then record owner of all or part
of the Property may agree to pay and/or perform (whether as principal, surety or
guarantor) for the benefit of Borrower, when such future advance or obligation
is evidenced by a writing which recites that it is secured by this Mortgage
(collectively, the “Secured Obligations”).

 
2.2.  
INCORPORATION.  The term “obligations” is used herein in its broadest and most
comprehensive sense and shall be deemed to include, without limitation, all
interest and charges, prepayment charges (if any), late charges and loan fees at
any time accruing or assessed on any of the Secured Obligations, together with
all costs of collecting the Secured Obligations.  All terms of the Secured
Obligations and the documents evidencing such obligations are incorporated
herein by this reference.  All persons who may have or acquire an interest in
the Property shall be deemed to have notice of the terms of the Secured
Obligations and the rate of interest on one or more Secured Obligations may vary
from time to time.

 
ARTICLE 3.    ASSIGNMENT OF LEASES AND RENTS
 
3.1.  
ASSIGNMENT.   Mortgagor hereby irrevocably assigns to Mortgagee all of
Mortgagor’s right, title and interest in, to and under:  (a) all present and
future leases of the Property or any portion thereof, all licenses and
agreements relating to the management, leasing, occupancy or operation of the
Property, whether such leases, licenses and agreements are now existing or
entered into after the date hereof (“Leases”) and (b) the rents, issues,
revenues, receipts, deposits and profits of the Property, including, without
limitation, all amounts payable and all rights and benefits accruing to
Mortgagor under the Leases (“Rents”).  The term “Leases” shall also include all
subleases and other agreements for the use or occupancy of the Property, all
guarantees of and security for the tenant’s performance thereunder, the right to
exercise any landlord’s liens and other remedies to which the landlord is
entitled, and all amendments, extensions, renewals or modifications thereto
which are permitted hereunder.  This is a present and absolute assignment, not
an assignment for security purposes only, and Mortgagee’s right to the Leases
and Rents is not contingent, upon and may be exercised without, possession of
the Property.

 
3.2.  
GRANT OF LICENSE.  Mortgagee confers upon Mortgagor a revocable license
(“License”) to collect and retain the Rents as they become due and payable and
to enforce the terms of the Leases in the ordinary course of business, until the
occurrence of a Default (as hereinafter defined).  Upon a Default, the License
shall be automatically revoked and Mortgagee may collect and apply the Rents
pursuant to the terms hereof without notice and without taking possession of the
Property.  All Rents thereafter collected by Mortgagor shall be held by
Mortgagor as trustee under a constructive trust for the benefit of
Mortgagee.  Upon a Default, Mortgagor hereby irrevocably authorizes and directs
the tenants under the Leases to rely upon and comply with any notice or demand
by Mortgagee for the payment to Mortgagee of any rentals or other sums which may
at any time become due under the Leases, or for the performance of any of the
tenants’ undertakings under the Leases, and the tenants shall have no duty to
inquire as to whether any Default has actually occurred or is then
existing.  Mortgagor hereby relieves the tenants from any liability to Mortgagor
by reason of relying upon and complying with any such notice or demand by
Mortgagee.  Mortgagee shall apply, in its sole discretion, any Rents so
collected by Mortgagee against any of the Secured Obligations, whether existing
on the date hereof or hereafter arising.  Collection of any Rents by Mortgagee
shall not cure or waive any Default or notice of Default or invalidate any acts
done pursuant to such notice.

 
3.3.  
EFFECT OF ASSIGNMENT.  The foregoing irrevocable assignment shall not cause
Mortgagee to be: (a) a mortgagee in possession; (b) responsible or liable for
the control, care, management or repair of the Property or for performing any of
the terms, agreements, undertakings, obligations, representations, warranties,
covenants and conditions of the Leases; (c) responsible or liable for any waste
committed on the Property by the tenants under any of the Leases or any other
parties, for any dangerous or defective condition of the Property, or for any
negligence in the management, upkeep, repair or control of the Property
resulting in loss or injury or death to any tenant, licensee, employee, invitee
or other person; (d) responsible for or under any duty to produce rents or
profits; or (e) directly or indirectly liable to Mortgagor or any other person
as a consequence of the exercise or failure to exercise any of the rights,
remedies or powers granted to Mortgagee hereunder or to perform or discharge any
obligation, duty or liability of Mortgagor arising under the Leases.

 
ARTICLE 4.    SECURITY AGREEMENT AND FIXTURE FILING
 
4.1.  
SECURITY INTEREST.  Mortgagor hereby grants and assigns to Mortgagee a security
interest, to secure payment and performance of all of the Secured Obligations,
in all of the following described personal property to the extent Mortgagor now
or at any time hereafter has any interest (collectively, the “Collateral”):

 
All goods, building and other materials, supplies, inventory, work in process,
equipment, machinery, fixtures, furniture, furnishings, signs and other personal
property and embedded software included therein and supporting information,
wherever situated, which are or are to be incorporated into, used in connection
with, or appropriated for use on the Property; together with all Rents and other
rents and security deposits derived from the Property; all inventory, accounts,
cash receipts, deposit accounts, accounts receivable, contract rights, licenses,
agreements, general intangibles, payment intangibles, software, chattel paper
(whether electronic or tangible), instruments, documents, promissory notes,
drafts, letters of credit, letter of credit rights, supporting obligations,
insurance policies, insurance and condemnation awards and proceeds, proceeds of
the sale of promissory notes, any other rights to the payment of money, trade
names, trademarks and service marks arising from or related to the ownership,
management, leasing, operation, sale or disposition of the Property or any
business now or hereafter conducted thereon by Mortgagor; all development rights
and credits,  and any and all permits, consents, approvals, licenses,
authorizations and other rights granted by, given by or obtained from, any
governmental entity with respect to the Property; all water and water rights,
wells and well rights, canals and canal rights, ditches and ditch rights,
springs and spring rights, and reservoirs and reservoir rights appurtenant to or
associated with the Property, whether decreed or undecreed, tributary,
non-tributary or not non-tributary, surface or underground or appropriated or
unappropriated, and all shares of stock in water, ditch, lateral and canal
companies, well permits and all other evidences of any of such rights, all
deposits or other security now or hereafter made with or given to utility
companies by Mortgagor with respect to the Property; all advance payments of
insurance premiums made by Mortgagor with respect to the Property; all plans,
drawings and specifications relating to the Property; all loan funds held by
Mortgagee, whether or not disbursed; all funds deposited with Mortgagee pursuant
to any loan agreement; all reserves, deferred payments, deposits, accounts,
refunds, cost savings and payments of any kind related to the Property or any
portion thereof; all of Mortgagor’s right, title and interest, now or hereafter
acquired, to the payment of money from Mortgagee to Mortgagor under any swap,
derivative, foreign exchange or hedge transaction or arrangement (or similar
transaction or arrangement howsoever described or defined) at any time entered
into between Mortgagor and Mortgagee in connection with the Replacement Notes;
together with all replacements and proceeds of, and additions and accessions to,
any of the foregoing; together with all books, records and files relating to any
of the foregoing.


As to all of the above described personal property which is or which hereafter
becomes a “fixture” under applicable law, this Mortgage is intended to
constitute a fixture filing within the Minnesota Uniform Commercial Code, as
amended or recodified from time to time, for the state wherein the Property is
located (“UCC”).


4.2.  
RIGHTS OF MORTGAGEE.  Upon the occurrence of a Default (as hereinafter defined)
Mortgagee shall have all the rights of a “Secured Party” under the UCC.  In
addition to such rights, Mortgagee may, but shall not be obligated to, at any
time without notice and at the expense of Mortgagor: (a) give notice to any
person of Mortgagee’s rights hereunder and enforce such rights at law or in
equity; (b) insure, protect, defend and preserve the Collateral or any rights or
interests of Mortgagee therein; (c) inspect the Collateral; and (d) endorse,
collect and receive any right to payment of money owing to Mortgagor under or
from the Collateral.  Mortgagee may: (i) upon written notice, require Mortgagor
to assemble any or all of the Collateral and make it available to Mortgagee at a
place designated by Mortgagee; (ii) without prior notice, enter upon the
Property or other place where any of the Collateral may be located and take
possession of, collect, sell, and dispose of any or all of the Collateral, and
store the same at locations acceptable to Mortgagee at Mortgagor’s expense;
and/or (iii) sell, assign and deliver at any place or in any lawful manner all
or any part of the Collateral and bid and become the purchaser at any such
sales.  Notwithstanding the above, in no event shall Mortgagee be deemed to have
accepted any property other than cash in satisfaction of any obligation of
Mortgagor to Mortgagee unless Mortgagee shall make an express written election
of said remedy under the UCC or other applicable law.

 
Mortgagor acknowledges and agrees that a disposition of the Collateral in
accordance with Mortgagee’s rights and remedies as heretofore provided is a
disposition thereof in a commercially reasonable manner and that 10 days prior
notice of such disposition is commercially reasonable notice.  Mortgagor further
agrees that any sale or other disposition of all or any portion of the
Collateral may be applied by Mortgagee first to the reasonable expenses in
connection therewith, including reasonable attorneys’ fees and disbursements,
and then to the payment of the Secured Obligations.
 
4.3.  
FIXTURE FILING.  This instrument shall be deemed to be a Fixture Filing within
the meaning of the Minnesota Uniform Commercial Code, and for such purpose, the
following information is given:

 


(a)  
Name and address of
Debtor:                                                      Eagle IV Realty,
LLC

c/o Sentinel Real Estate Corporation
                      1251 Avenue of the Americas
New York, New York 10020
Attn: George N. Tietjen, III
Organizational I.D. No. 3529764


(b)  
Name and address of

Secured Party:
Wells Fargo Bank, National Association

Special Situations Group
375 Park Avenue, 5th Floor
New York, NY 10152
Attn: Michael Cook


(c)  
Description of the
types                                                      The Property and
Collateral described above

(or items) of property covered
by this Fixture Filing:


(d)  
Description of real
estate                                                      See Exhibit A hereto

to which the collateral is
attached or upon which it
is or will be located:
 
Some of the above described collateral is or is to become fixtures upon the
above described real estate, and this Fixture Filing is to be filed for record
in the public real estate records.
 
4.4.  
REPRESENTATIONS, WARRANTIES AND COVENANTS.  Mortgagor represents and warrants
that: (a) Mortgagor’s principal place of business is located at the address
shown in Section 7.8 below; and (b) Mortgagor’s legal name is exactly as set
forth on the first page of this Mortgage and all of Mortgagor’s organizational
documents or agreements delivered to Mortgagee are complete and accurate in
every respect.  Mortgagor agrees: (a) not to change its name, and as applicable,
its chief executive office, its principal residence or the jurisdiction in which
it is organized and/or registered without giving Mortgagee 30 days prior written
notice thereof; (b) to cooperate with Mortgagee in perfecting all security
interests granted herein and in obtaining such agreements from third parties as
Mortgagee deems necessary, proper or convenient in connection with the creation,
preservation, perfection, priority or enforcement of any of its rights
hereunder; and (c) that Mortgagee is authorized to file financing statements in
the name of Mortgagor to perfect Mortgagee’s security interest in the
Collateral.

 
ARTICLE 5.    RIGHTS AND DUTIES OF THE PARTIES
 
5.1.  
PERFORMANCE OF SECURED OBLIGATIONS.  If Borrower fails to timely pay or perform
any portion of the Secured Obligations (including taxes, assessments and
insurance premiums), or if a legal proceeding is commenced that may
significantly affect Mortgagee’s rights in the Property, then Mortgagee may (but
is not obligated to), at Borrower’s and/or Mortgagor’s expense, take such action
as it considers to be necessary to protect the value of the Property and
Mortgagee’s rights in the Property, including the retaining of counsel, and any
reasonable amount so expended by Mortgagee will be added to the Secured
Obligations and will be payable by Mortgagor to Mortgagee on demand, together
with interest thereon from the date of advance until paid at the default rate
provided in the Loan Agreement.

 
5.2.  
TAXES AND ASSESSMENTS.  Mortgagor shall also pay prior to delinquency all taxes,
assessments, levies and charges imposed upon the Property by any public
authority or upon Mortgagee by reason of its interest in any Secured Obligation
or in the Property, or by reason of any payment made to Mortgagee pursuant to
any Secured Obligation; provided, however, Mortgagor shall have no obligation to
pay taxes which may be imposed from time to time upon Mortgagee and which are
measured by and imposed upon Mortgagee’s net income.

 
5.3.  
LIENS, ENCUMBRANCES AND CHARGES.  Mortgagor shall immediately discharge any lien
not approved by Mortgagee in writing that has or may attain priority over this
Mortgage (except the lien for real estate taxes provided such taxes are timely
paid).

 
5.4.  
DUE ON SALE OR ENCUMBRANCE.  Mortgagor shall not make or permit any “Transfer”
of the Property or portion thereof which is not a “Permitted Transfer”. If a
“Transfer” of the Property or any portion thereof is made which is not a
“Permitted Transfer”, THEN Mortgagee, in its sole discretion, may at anytime
thereafter declare all Secured Obligations immediately due and payable.  The
Mortgage shall be released as to the Property (or as to that portion of the
Property which is being transferred pursuant to a “Permitted Transfer”, as
defined in the Loan Agreement) upon satisfaction of all of the following
conditions precedent: (i) the Replacement Notes shall have been repaid in full,
including, without limitation, principal and interest and other sums due on the
Loan, or, in the event of a “Permitted Transfer”, upon the occurrence of such
“Permitted Transfer” and application of the “Net Proceeds” therefrom in
accordance with Article 5 of the Loan Agreement; and (ii) all reasonable costs,
fees, expenses and other sums paid or incurred by or on behalf of Lender in
exercising any of its rights, powers, options, privileges and remedies hereunder
or under the Loan Agreement, including reasonable attorneys' fees and
disbursements, plus any accrued interest thereon as provided therein, shall have
been fully paid in cash. Quoted terms used in this Section shall have the
meanings given thereto in the Loan Agreement.

 
5.5.  
DAMAGES; INSURANCE AND CONDEMNATION PROCEEDS.

 
a.  
The following (whether now existing or hereafter arising) are all absolutely and
irrevocably assigned by Mortgagor to Mortgagee and, at the request of Mortgagee,
shall be paid directly to Mortgagee: (i) all awards of damages and all other
compensation payable directly or indirectly by reason of a condemnation or
proposed condemnation for public or private use affecting all or any part of, or
any interest in, the Property or Collateral; (ii) all other claims and awards
for damages to, or decrease in value of, all or any part of, or any interest in,
the Property or Collateral; (iii) all proceeds of any insurance policies payable
by reason of loss sustained to all or any part of the Property or Collateral;
and (iv) all interest which may accrue on any of the foregoing.  Subject to
applicable law, and without regard to any requirement contained in this
Mortgage, Mortgagee may at its discretion apply all or any of the proceeds it
receives to its expenses in settling, prosecuting or defending any claim and may
apply the balance to the Secured Obligations in any order acceptable to
Mortgagee, and/or Mortgagee may release all or any part of the proceeds to
Mortgagor upon any conditions Mortgagee may impose.  Mortgagee may commence,
appear in, defend or prosecute any assigned claim or action and may adjust,
compromise, settle and collect all claims and awards assigned to Mortgagee;
provided, however, in no event shall Mortgagee be responsible for any failure to
collect any claim or award, regardless of the cause of the failure, including,
without limitation, any malfeasance or nonfeasance by Mortgagee or its employees
or agents.

 
b.  
Mortgagee shall permit insurance or condemnation proceeds held by Mortgagee to
be used for repair or restoration but shall condition such application upon
reasonable conditions, including, without limitation:  (i) the deposit with
Mortgagee of such additional funds which Mortgagee determines are needed to pay
all costs of the repair or restoration, (including, without limitation, taxes,
financing charges, insurance and rent during the repair period); (ii) the
establishment of an arrangement for lien releases and disbursement of funds
acceptable to Mortgagee (the arrangement contained in the Loan Agreement for
obtaining lien releases and disbursing loan funds shall be deemed reasonable
with respect to disbursement of insurance or condemnation proceeds); (iii) the
delivery to Mortgagee of plans and specifications for the work, a contract for
the work signed by a contractor acceptable to Mortgagee, a cost breakdown for
the work and a payment and performance bond for the work, all of which shall be
acceptable to Mortgagee; and (iv) the delivery to Mortgagee of evidence
acceptable to Mortgagee (aa) that after completion of the work the income from
the Property will be sufficient to pay all expenses and debt service for the
Property; (bb) of the continuation of Leases acceptable to and required by
Mortgagee; (cc) that upon completion of the work, the size, capacity and total
value of the Property will be at least as great as it was before the damage or
condemnation occurred; (dd) that there has been no material adverse change in
the financial condition or credit of Mortgagor and Borrower and any guarantor of
the Note since the date of this Mortgage; and (ee) of the satisfaction of any
additional conditions that Mortgagee may reasonably establish to protect its
security.  Mortgagor hereby acknowledges that the conditions described above are
reasonable, and, if such conditions have not been satisfied within 90 days of
receipt by Mortgagee of such insurance or condemnation proceeds, then Mortgagee
may apply such insurance or condemnation proceeds to pay the Secured Obligations
in such order and amounts as Mortgagee in its sole discretion may
choose.  Notwithstanding the foregoing, if (A) a Default shall have occurred and
be continuing beyond any applicable notice and cure periods, (B) more than the
greater of fifty percent (50%) or such percentage set forth in a Lease of the
reasonably estimated fair market value of the Property is damaged or destroyed,
(C) Mortgagee is not reasonably satisfied that the work can be completed six (6)
months prior to the Maturity Date of the A-Note, (or if paid in full, then of
the B-Note) or (D) Mortgagee is not reasonably satisfied that the work can be
completed within nine (9) months of the damage to or destruction of the
Property, Mortgagee shall have the option, in its sole discretion to apply any
insurance proceeds it may receive pursuant to this Mortgage (less any reasonable
cost to Mortgagee of recovering and paying out such proceeds incurred pursuant
to the terms hereof and not otherwise reimbursed to Mortgagee, including,
without limitation, reasonable attorneys’ fees and expenses) to the payment of
the Secured Obligations, without any prepayment fee or charge of any kind, or to
allow such proceeds to be used for the work pursuant to the terms and subject to
the conditions hereof.

 
5.6.  
DEFENSE AND NOTICE OF LOSSES, CLAIMS AND ACTIONS.  At Mortgagor’s sole expense,
Mortgagor shall protect, preserve and defend the Property and Collateral and
title to and right of possession of the Property and Collateral, the security
hereof and the rights and powers of Mortgagee hereunder against all adverse
claims.  Mortgagor shall give Mortgagee prompt notice in writing of the
assertion of any claim, of the filing of any action or proceeding, of any
material damage to the Property or Collateral and of any condemnation offer or
action.

 
5.7.  
[Intentionally omitted.]

 
5.8.  
RELEASES, EXTENSIONS, MODIFICATIONS AND ADDITIONAL SECURITY.  Without notice to
or the consent, approval or agreement of any persons or entities having any
interest at any time in the Property or in any manner obligated under this
Mortgage (“Interested Parties”), Mortgagee may, from time to time, release any
person or entity from liability for the payment or performance of any Secured
Obligation, take any action or make any agreement extending the maturity or
otherwise altering the terms or increasing the amount of any Secured Obligation,
or accept additional security or release all or a portion of the Property and
other security for the Secured Obligations.  None of the foregoing actions shall
release or reduce the personal liability of any of said Interested Parties, or
release or impair the priority of the lien of and security interests created by
this Mortgage upon the Property and Collateral.

 
5.9.  
SUBROGATION.  Mortgagee shall be subrogated to the lien of all encumbrances,
whether released of record or not, paid in whole or in part by Mortgagee
pursuant to the Loan Documents or by the proceeds of any loan secured by this
Mortgage.

 
5.10.  
RIGHT OF INSPECTION.  Subject to the rights of tenants, Mortgagee, its agents
and employees, may enter the Property at any reasonable time for the purpose of
inspecting the Property and Collateral and ascertaining Mortgagor’s compliance
with the terms hereof.

 
ARTICLE 6.    DEFAULT PROVISIONS
 
6.1.  
DEFAULT.  For all purposes hereof, the term “Default” shall mean any default
under any of the Replacement Notes, the Loan Agreement, or any of the other Loan
Documents, including this Mortgage.

 
6.2.  
RIGHTS AND REMEDIES.  At any time after Default, Mortgagee shall have all the
following rights and remedies:

 
a.  
With or without notice, to declare all Secured Obligations immediately due and
payable;

 
b.  
With or without notice, and without releasing Mortgagor or Borrower from any
Secured Obligation, and without becoming a mortgagee in possession, to cure any
breach or Default of Mortgagor or Borrower and, in connection therewith, to
enter upon the Property and do such acts and things as Mortgagee deems necessary
or desirable to protect the security hereof, including, without limitation: (i)
to appear in and defend any action or proceeding purporting to affect the
security of this Mortgage or the rights or powers of Mortgagee under this
Mortgage; (ii) to pay, purchase, contest or compromise any encumbrance, charge,
lien or claim of lien which, in the sole judgment of Mortgagee, is or may be
senior in priority to this Mortgage, the judgment of Mortgagee being conclusive
as between the parties hereto; (iii) to obtain insurance and  to pay any
premiums or charges with respect to insurance required to be carried under this
Mortgage; or (iv) to employ counsel, accountants, contractors and other
appropriate persons;

 
c.  
To foreclose this Mortgage by action or advertisement, pursuant to the statutes
of the State of Minnesota in such case made and provided, power being expressly
granted to sell the Property at public auction and convey the same to the
purchaser in fee simple and, out of the proceeds arising from such sale, to pay
the Secured Obligations secured hereby with interest, and all legal costs and
charges of such foreclosure and the maximum attorneys’ fees permitted by law,
which costs, charges and fees Mortgagor agrees to pay;

 
d.  
To apply to a court of competent jurisdiction for and to obtain appointment of a
receiver of the Property under the terms set forth herein as a matter of strict
right and without regard to the adequacy of the security for the repayment of
the Secured Obligations, the existence of a declaration that the Secured
Obligations are immediately due and payable, or the filing of a notice of
default, and Mortgagor hereby consents to such appointment;

 
e.  
To enter upon, possess, manage and operate the Property or any part thereof; and

 
f.  
To resort to and realize upon the security hereunder and any other security now
or later held by Mortgagee concurrently or successively and in one or several
consolidated or independent judicial actions or lawfully taken non judicial
proceedings, or both;

 
Upon sale of the Property at any judicial or non-judicial foreclosure, Mortgagee
may credit bid (as determined by Mortgagee in its sole and absolute discretion)
all or any portion of the Secured Obligations.  In determining such credit bid,
Mortgagee may, but is not obligated to, take into account all or any of the
following: (i) appraisals of the Property as such appraisals may be discounted
or adjusted by Mortgagee in its sole and absolute underwriting discretion; (ii)
expenses and costs incurred by Mortgagee with respect to the Property prior to
foreclosure; (iii) expenses and costs which Mortgagee anticipates will be
incurred with respect to the Property after foreclosure, but prior to resale,
including, without limitation, the costs of any structural reports, hazardous
waste reports or any remediation costs related thereto; (iv) anticipated
discounts upon resale of the Property as a distressed or foreclosed property;
and (v) such other factors or matters that Mortgagee deems appropriate.  In
regard to the above, Mortgagor acknowledges and agrees that: (w) Mortgagee is
not required to use any or all of the foregoing factors to determine the amount
of its credit bid; (x) this Section does not impose upon Mortgagee any
additional obligations that are not imposed by law at the time the credit bid is
made; and (y) Mortgagee’s credit bid may be higher or lower than any appraised
value of the Property.
 
6.3.  
APPLICATION OF FORECLOSURE SALE PROCEEDS.  Except as may be otherwise required
by applicable law, after deducting all costs, fees and expenses of Mortgagee,
including, without limitation, cost of evidence of title and attorneys’ fees in
connection with sale and costs and expenses of sale and of any judicial
proceeding wherein such sale may be made, Mortgagee shall apply all proceeds of
any foreclosure sale, notwithstanding any other provision for the application or
priority thereof in the other Loan Documents: (a) to payment of all sums
expended by Mortgagee under the terms hereof and not then repaid, with accrued
interest at the rate of interest specified in the Loan Agreement to be
applicable on or after maturity or acceleration of any of the Replacement Notes;
(b) to payment of all other Secured Obligations; and (c) the remainder, if any,
to the person or persons legally entitled thereto.

 
6.4.  
APPLICATION OF OTHER SUMS.  All sums received by Mortgagee under this Mortgage,
other than those described in Section 6.3, less all costs and expenses incurred
by Mortgagee or any receiver, including, without limitation, attorneys’ fees,
shall be applied in payment of the Secured Obligations as provided in the Loan
Agreement; provided, however, after the occurrence of a Default such sums may
instead be applied in such order as Mortgagee shall determine in its sole
discretion; provided, however, Mortgagee shall have no liability for funds not
actually received by Mortgagee.

 
6.5.  
NO CURE OR WAIVER.  Neither Mortgagee’s nor any receiver’s entry upon and taking
possession of all or any part of the Property and Collateral, nor any collection
of rents, issues, profits, insurance proceeds, condemnation proceeds or damages,
other security or proceeds of other security, or other sums, nor the application
of any collected sum to any Secured Obligation, nor the exercise or failure to
exercise of any other right or remedy by Mortgagee or any receiver shall cure or
waive any breach, Default or notice of Default under this Mortgage, or nullify
the effect of any notice of Default or sale (unless all Secured Obligations then
due have been paid and performed and Mortgagor has cured all other Defaults), or
impair the status of the security, or prejudice Mortgagee in the exercise of any
right or remedy, or be construed as an affirmation by Mortgagee of any tenancy,
lease or option or a subordination of the lien of, or security interests created
by, this Mortgage.

 
6.6.  
PAYMENT OF COSTS, EXPENSES AND ATTORNEYS’ FEES.   Mortgagor agrees to pay to
Mortgagee immediately and without demand all costs and expenses incurred by
Mortgagee pursuant to this Article 6 (including, without limitation, court costs
and reasonable attorneys’ fees, whether incurred in litigation, including,
without limitation, at trial, on appeal or in any bankruptcy or other
proceeding, or not and the costs of any appraisals obtained in connection with a
determination of the fair value of the Property).  In addition, Mortgagor will
pay a reasonable fee for title searches, sale guarantees, publication costs,
appraisal reports or environmental assessments made in preparation for and in
the conduct of any such proceedings or suit.  All of the foregoing amounts must
be paid to Mortgagee as part of any reinstatement tendered hereunder.  In the
event of any legal proceedings, court costs and attorneys’ fees shall be set by
the court and not by jury and shall be included in any judgment obtained by
Mortgagee.

 
6.7.  
POWER TO FILE NOTICES AND CURE DEFAULTS.  Mortgagor hereby irrevocably appoints
Mortgagee and its successors and assigns, as its attorney in-fact, which agency
is coupled with an interest, to prepare, execute and file or record any document
necessary to create, perfect or preserve Mortgagee’s security interests and
rights in or to any of the Property and Collateral, and upon the occurrence of
an event, act or omission which, with notice or passage of time or both, would
constitute a Default, Mortgagee may perform any obligation of Mortgagor
hereunder.

 
6.8.  
RECEIVERSHIP.  Mortgagor agrees that upon or at any time (i) after the
occurrence of a Default, (ii) after the first publication of notice of sale for
the foreclosure of this Mortgage under Minnesota Statutes, Chapter 580, (iii)
with the commencement of an action to foreclose this Mortgage under Minnesota
Statutes, Chapter 581, or (iv) during any period of redemption, Mortgagee, by
application to the district court where the Property is located, by an action
separate from any foreclosure under Chapter 580 or in the foreclosure action
under 581 (it being understood and agreed that the existence of a foreclosure
under Chapter 580 or a foreclosure action under Chapter 581 is not a
prerequisite to any action for a receiver hereunder), will be entitled to
appointment of a receiver for the Property.  Mortgagee’s right to appointment of
a receiver will be without regard to waste, adequacy of the security or solvency
of Mortgagor.  The court will determine the amount of any bond to be posted by
the receiver.  The receiver, who will be an experienced property manager, will
(until the Secured Obligations are paid in full and, in the case of a
foreclosure sale, during the entire redemption period) collect the rents, manage
the Property so as to prevent waste, execute leases within or beyond the period
of the receivership if approved by the court, and apply the rents, profits and
income in the following order:

 
(A)  
payment of all reasonable fees of the receiver, if any, approved by the court;

 
(B)  
repayment of tenant security deposits as required by Minnesota Statutes, Section
504B.178;

 
(C)  
payment of real estate taxes and special assessments on the Property, or of any
periodic escrow payments therefor required by the terms of this Mortgage or any
prior encumbrance;

 
(D)  
payment of insurance premiums, or of any periodic escrow payments therefor
required by the terms of this Mortgage or any prior encumbrance;

 
(E)  
payment for keeping the covenants of a lessor or licensor under Minnesota
Statutes, Section 504B.161; and

 
(F)  
payment of expenses for normal maintenance of the Property.

 
Payment of the balance of the rents, profits and income, if any, to Mortgagee is
to be credited, prior to commencement of foreclosure, against the Secured
Obligations secured hereby, in such order as Mortgagee may elect, or to be
credited, after commencement of foreclosure, to the amount required to be paid
to effect a reinstatement prior to foreclosure sale, or to be credited, after a
foreclosure sale, to any deficiency and then to the amount required to be paid
to effect a redemption, pursuant to Minnesota Statutes, Sections 580.30, 580.23
and 581.10, or their successors, as the case may be, with any excess to be paid
to Mortgagor; provided, however that if this Mortgage is not reinstated nor the
Property redeemed, as and during the times provided by said Sections 580.30,
580.23 or 581.10, or their successors, the entire amount received pursuant
hereto, after deducting therefrom the amounts applied by Mortgagee to any
deficiency, shall be the property of the purchaser of the Property acquired
through foreclosure.  The receiver shall file periodic accountings as the court
determines are necessary and a final accounting at the time of his
discharge.  Mortgagee shall have the right, at any time and without limitation,
as provided in Minnesota Statutes, Section 582.03, to advance money to the
receiver to pay any part or all of the expenses which the receiver should
otherwise pay, if cash were available from the Property, and all sums so
advanced, with interest at the Default Rate (as such rate is set forth in the
Note), shall be a part of the sum required to be paid to redeem from any
foreclosure sale.  Said sums shall be proved by the affidavit of Mortgagee, its
agent or attorney, describing the expenses for which the same were advanced and
describing the Property, which must be filed for record in the office where this
Mortgage is recorded, and a copy thereof shall be furnished to the sheriff and
the receiver at least ten (10) days before the expiration of any period of
redemption.
 
Upon the happening of any of the events set forth above, or during any period of
redemption after foreclosure sale, and prior to the appointment of a receiver as
hereinabove provided, Mortgagee shall have the right to collect the rents,
issues, profits and other income of every kind from the Property and apply the
same in the manner hereinbefore provided for the application thereof by a
receiver.  The rights set forth in this Section shall be binding upon the
occupiers of the Property from the date of filing by Mortgagee in the office
where this Mortgage is recorded, in the county in which the Property is located,
of a notice of default in the terms and conditions of this Mortgage and service
of a copy of the notice upon the occupiers of the Property.  Enforcement hereof
shall not cause Mortgagee to be deemed a mortgagee in possession, unless it
elects in writing to be so deemed.  For the purpose aforesaid, Mortgagee may
enter and take possession of the Property, manage and operate the same and take
any action which, in Mortgagee’s judgment, is necessary or proper to conserve
the value of the Property.  Mortgagee may also take possession of, and for these
purposes use, any and all of the Collateral (as defined in this Mortgage)
contained in the Property.
 
The costs and expenses (including any receiver’s fees and attorneys’ fees)
incurred by Mortgagee pursuant to the powers herein contained shall be
immediately reimbursed by Mortgagor to Mortgagee on demand, shall be secured
hereby and shall bear interest from the date incurred at the Default
Rate.  Mortgagee shall not be liable to account to Mortgagor for any action
taken pursuant hereto, other than to account for any rents, profits and income
actually received by Mortgagee.
 
6.9.  
REMEDIES CUMULATIVE. All rights and remedies of Mortgagee provided hereunder are
cumulative and are in addition to all rights and remedies provided by applicable
law or in any other agreements between Borrower and Mortgagee.  No failure on
the part of Mortgagee to exercise any of its rights hereunder arising upon any
Default shall be construed to prejudice its rights upon the occurrence of any
other or subsequent Default.  No delay on the part of Mortgagee in exercising
any such rights shall be construed to preclude it from the exercise thereof at
any time while that Default is continuing. Mortgagee may enforce any one or more
remedies or rights hereunder successively or concurrently.  By accepting payment
or performance of any of the Secured Obligations after its due date, Mortgagee
shall not waive the agreement contained herein that time is of the essence, nor
shall Mortgagee waive either its right to require prompt payment or performance
when due of the remainder of the Secured Obligations or its right to consider
the failure to so pay or perform a Default.

 
ARTICLE 7.    MISCELLANEOUS PROVISIONS
 
7.1.  
ADDITIONAL PROVISIONS.  The Loan Documents contain or incorporate by reference
the entire agreement of the parties with respect to matters contemplated herein
and supersede all prior negotiations.  The Loan Documents grant further rights
to Mortgagee and contain further agreements and affirmative and negative
covenants by Borrower which apply to this Mortgage and to the Property and
Collateral and such further rights and agreements are incorporated herein by
this reference.  Where Mortgagor and Borrower are not the same, “Mortgagor”
means the owner of the Property in any provision dealing with the Property,
“Borrower” means the obligor in any provision dealing with the Secured
Obligations, and both where the context so requires.

 
7.2.  
ATTORNEYS’ FEES.  If the Note is placed with an attorney for collection or if an
attorney is engaged by Mortgagee to exercise rights or remedies or otherwise
take actions to collect thereunder or under any other Loan Document, as defined
in the Loan Agreement, or if suit be instituted for collection, enforcement of
rights and remedies, then in all events, Mortgagor agree(s) to pay all
reasonable costs of collection, exercise of remedies or rights or other
assertion of claims, including, but not limited to, reasonable attorneys’ fees,
whether or not court proceedings are instituted, and, where instituted, whether
in district court, appellate court, or bankruptcy court.

 
7.3.  
NO WAIVER.  No previous waiver and no failure or delay by Mortgagee in acting
with respect to the terms of the Replacement Notes or the Mortgage shall
constitute a waiver of any breach, default, or failure of condition under the
Replacement Notes, the Mortgage or the obligations secured thereby.  A waiver of
any term of the Replacement Notes, the Mortgage or of any of the obligations
secured thereby must be made in writing and shall be limited to the express
written terms of such waiver.  In the event of any inconsistencies between the
terms of the Replacement Notes and the terms of any other document related to
the loan evidenced by the Replacement Notes, the terms of the Loan Agreement
shall prevail.

 
7.4.  
MERGER.  No merger shall occur as a result of Mortgagee’s acquiring any other
estate in, or any other lien on, the Property unless Mortgagee consents to a
merger in writing.

 
7.5.  
SUCCESSORS IN INTEREST.  The terms, covenants, and conditions herein contained
shall be binding upon and inure to the benefit of the heirs, successors and
assigns of the parties hereto; provided, however, that this Section does not
waive or modify the provisions of the Section above titled “Due on Sale or
Encumbrance”.

 
7.6.  
GOVERNING LAW.  This Mortgage shall be construed in accordance with the laws of
the state where the Property is located without giving effect to the choice of
law provisions thereof, except to the extent that federal laws preempt the laws
of such state.

 
7.7.  
EXHIBITS INCORPORATED.  All exhibits, schedules or other items attached hereto
are incorporated into this Mortgage by such attachment for all purposes.

 
7.8.  
NOTICES.  All notices, demands or other communications required or permitted to
be given pursuant to the provisions of this Mortgage shall be in writing and
shall be considered as properly given if delivered personally or sent by first
class United States Postal Service mail, postage prepaid, except that notice of
Default shall be sent by certified mail, return receipt requested, or by
Overnight Express Mail or by overnight commercial courier service, charges
prepaid.  Notices so sent shall be effective 3 days after mailing, if mailed by
first class mail, and otherwise upon receipt at the address set forth below;
provided, however, that non-receipt of any communication as the result of any
change of address of which the sending party was not notified or as the result
of a refusal to accept delivery shall be deemed receipt of such
communication.  For purposes of notice, the address of the parties shall be:

 
Mortgagor:                                Eagle IV Realty, LLC
c/o Sentinel Real Estate Corporation
1251 Avenue of the Americas
New York, New York 10020
Attn: George N. Tietjen, III


With a copy to:                                           Ingram Yuzek Gainen
Carroll & Bertolotti, LLP
250 Park Avenue
New York, New York 10177
Attn: David J. Zinberg, Esq.


 
Mortgagee:
WELLS FARGO BANK, NATIONAL ASSOCIATION

Special Situations Group
375 Park Avenue, 5th Floor
New York, NY 10152
Attn: Michael Cook
 
Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of 30 days
notice to the other party in the manner set forth hereinabove.  Mortgagor shall
forward to Mortgagee, without delay, any notices, letters or other
communications delivered to the Property or to Mortgagor naming Mortgagee,
“Lender” or the “Construction Mortgagee” or any similar designation as
addressee, or which could reasonably be deemed to affect the construction of the
Improvements or the ability of Mortgagor to perform its obligations to Mortgagee
under the Replacement Notes or the Loan Agreement.
 
Mortgagor requests a copy of any statutory notice of default and a copy of any
statutory notice of sale be mailed to Mortgagor at the address set forth above.
 
7.9.  
ADVERTISING.  In connection with the Loan, Mortgagor hereby agrees that Wells
Fargo & Company and its subsidiaries (“Wells Fargo”) may publicly identify
details of the Loan in Wells Fargo advertising and public communications of all
kinds, including, but not limited to, press releases, direct mail, newspapers,
magazines, journals, e-mail, or internet advertising or communications.  Such
details may include the name of the Property, the address of the Property, the
amount of the Loan, the date of the closing and a description of the
size/location of the Property.

 
7.10.  
WAIVER OF MARSHALING RIGHTS.  Mortgagor, for itself and for all parties claiming
through or under Mortgagor, and for all parties who may acquire a lien on or
interest in the Property hereby waives all rights to have the Property and/or
any other property marshaled upon any foreclosure of the lien of this Mortgage
or on a foreclosure of any other lien securing the Secured
Obligations.  Mortgagee shall have the right to sell the Property and any or all
of said other property as a whole or in separate parcels, in any order that
Mortgagee may designate.

 
7.11.  
POWER OF SALE; WAIVER OF HEARING ON FORECLOSURE.  THIS MORTGAGE CONTAINS A POWER
OF SALE AND UPON THE OCCURRENCE OF A DEFAULT MAY BE FORECLOSED BY
ADVERTISEMENT.  MORTGAGOR HEREBY WAIVES ALL RIGHTS UNDER THE CONSTITUTION AND
LAWS OF THE UNITED STATES AND THE STATE OF MINNESOTA TO A HEARING PRIOR TO SALE
IN CONNECTION WITH FORECLOSURE OF THIS MORTGAGE BY ADVERTISEMENT AND ALL NOTICE
REQUIREMENTS EXCEPT AS SET FORTH IN THE MINNESOTA STATUTE PROVIDING FOR
FORECLOSURE BY ADVERTISEMENT.

 
7.12.  
FUTURE ADVANCE MORTGAGE.  All future advances under the Replacement Notes, this
Mortgage and the other Loan Documents shall have the same priority as if the
future advance was made on the date that this Mortgage was recorded.  Notice is
hereby given that the Loan secured hereby may increase as a result of defaults
hereunder by Mortgagor, which may include (but are not limited to) unpaid
interest or late charges, unpaid taxes, assessments or insurance premiums, or
other costs which Mortgagee elects to advance, defaults under Leases that
Mortgagee elects to cure, attorney fees or costs incurred in enforcing the Loan
Documents, or other expenses incurred by Mortgagee in protecting the Property,
the security of this Mortgage or Mortgagee’s rights and interests.  The unpaid
Loan (inclusive of all such future advances), together with all accrued but
unpaid interest thereon as provided in the Replacement Notes and this Mortgage,
will be paid on the respective Maturity Date of each of the Replacement Notes
(if not required to be paid prior to that time by any other provisions of the
Replacement Notes, this Mortgage and/or the other Loan Documents).

 
7.13.  
WAIVER OF HOMESTEAD.  Mortgagor hereby waives any and all homestead rights in
the Property.

 
                                                                            [signature
follows]
 

853664v9   012381.0100
 
 

--------------------------------------------------------------------------------

 
Loan No. [LOAN NUMBER]

            IN WITNESS WHEREOF, Mortgagor has executed this Mortgage as of the
day and year set forth above.
 
“Mortgagor”


EAGLE IV REALTY, LLC,
a Delaware limited liability company


By:           SB Partners Real Estate Corporation
a New York corporation, its manager


By:           /s/ George N. Tietjen III
Name:           George N. Tietjen III
Title:           Vice President






STATE OF _______________                                                      )
) ss.
COUNTY OF                                           )
 
The foregoing instrument was acknowledged before me this ____ day of
____________ 200_, by ____________________ , the ____________________ of
____________________ , a ____________________  for and on behalf of said
____________________ .
 




Notary Public


 
This instrument was drafted by:
 
Moses & Singer LLP
405 Lexington Avenue
New York, NY 10174
 



 
853664v9   012381.0100
 
 

--------------------------------------------------------------------------------

 
Loan No. [LOAN NUMBER]



EXHIBIT A
 
DESCRIPTION OF PROPERTY
 
Exhibit A to Mortgage, Security Agreement, Assignment of Leases and Rents and
Fixture Financing Statement executed by EAGLE IV REALTY, LLC, as Mortgagor, to
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Mortgagee, dated as of
_________________.
 
All the certain real property located in the County of Hennepin, State of
Minnesota, described as follows:
 
PARCEL 1:
 
Lot 1, Block 1, C.E.D. Plaza, Hennepin County, Minnesota.
 
PARCEL 2:
 
That part of vacated 73rd Avenue North as dedicated in the plat of C.E.D. Plaza
which lies westerly of the southerly extension of the East line of Lot 1, Block
1, C.E.D. Plaza, and which lies northerly and easterly of Line "A" described
below; and
 
That part of vacated 73rd Avenue North as dedicated in the plat of Deerwood
Homes 4th Addition which lies westerly of the southerly extension of the East
line of Lot 1, Block 1, C.E.D. Plaza, and which lies northerly and easterly of
Line "A" described below.
 
Line "A": Beginning at the most westerly corner of Outlot E in Deerwood Homes
4th Addition; thence North 71 degrees 20 minutes 15 seconds West, assumed
bearing, along the northwesterly extension of the southwesterly line of said
Outlot E a distance of 77.01 feet; thence northwesterly a distance of 323.22
feet, along a tangential curve concave to the Southwest having a radius of
1,045.40 feet and a central angle of 17 degrees 42 minutes 54 seconds and said
line there terminating.
 
PARCEL 3:
 
That part of vacated County Road No. 130, now known as 73rd Avenue North, as
donated and dedicated in the plat of C.E.D. Plaza, according to the recorded
plat, Hennepin County, Minnesota, which lies West of the southerly extension of
the East line of Lot 1, Block 1 C.E.D. Plaza and which lies northerly of a line
40.00 feet Northeasterly and Northerly of and parallel with the
following-described line: Commencing at the northeast corner of the Southeast
Quarter of Section 26, Township 119, Range 22; thence South 0 degrees 56 minutes
42 seconds East, assumed bearing, along the East line of said Southeast Quarter
26837 feet to the point of beginning of said line to be herein described; thence
North 71 degrees 20 minutes 15 seconds West 724.84 feet; thence Northwesterly
310.86 feet along a tangential curve, concave to the Southwest, having a radius
of 1005.40 feet and a central angle of 17 degrees 42 minutes 54 seconds and said
line there terminating.
 
PARCEL 4:
 
That part of vacated 73rd Avenue North as dedicated in the plat of TROUT PONDS
which lies northeasterly of the following-described line: Beginning at the most
westerly comer of Outlot E in Deerwood Homes 4th Addition; thence North 71
degrees 20 minutes 15 seconds West, assumed bearing, along the northwesterly
extension of the southwesterly line of said Outlot E a distance of 77.01 feet;
thence northwesterly a distance of 323.22 feet, along a tangible curve concave
to the Southwest having a radius of 1,045.40 feet and a central angle of 17
degrees 42 minutes 54 seconds and said line there terminating.
 
Assessor’s Parcel Number or PIN:  26-119-22-14-0002.
 
Property Address:  11400 73rd Avenue North, Maple Grove, MN
 

 
853664v9   012381.0100
 
 

--------------------------------------------------------------------------------

 
Loan No. [LOAN NUMBER]







EXHIBIT B
 
NON-BORROWER MORTGAGOR RIDER
 
Exhibit B to Mortgage, Security Agreement, Assignment of Leases and Rents and
Fixture Financing Statement executed by EAGLE IV REALTY, LLC, as Mortgagor, in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as Mortgagee, dated as of
___________________.
 
To the extent this Mortgage secures a promissory note and other loan documents
(“Loan Documents”) made by a party or parties (“Borrower”) not identical to the
party or parties constituting Mortgagor, the party or parties constituting
Mortgagor agree as follows:
 
1.  
CONDITIONS TO EXERCISE OF RIGHTS.  Mortgagor hereby waives any right it may now
or hereafter have to require Mortgagee, as a condition to the exercise of any
remedy or other right against Mortgagor hereunder or under any other document
executed by Mortgagor in connection with any Secured Obligation: (a) to proceed
against any Borrower or other person, or against any other collateral assigned
to Mortgagee by Mortgagor or any Borrower or other person; (b) to pursue any
other right or remedy in Mortgagee’s power; (c) to give notice of the time,
place or terms of any public or private sale of real or personal property
collateral assigned to Mortgagee by any Borrower or other person (other than
Mortgagor), or otherwise to comply with the Minnesota Uniform Commercial Code
(as modified or recodified from time to time) with respect to any such personal
property collateral; or (d) to make or give (except as otherwise expressly
provided in the Loan Documents) any presentment, demand, protest, notice of
dishonor, notice of protest or other demand or notice of any kind in connection
with any Secured Obligation or any collateral (other than the Property) for any
Secured Obligation.

 
2.  
WAIVERS.  Mortgagor waives:  (a) any defense based upon any legal disability or
other defense of any Borrower, guarantor of the Loan Documents or other person,
or by reason of the cessation or limitation of the liability of any Borrower
from any cause other than full payment of all sums payable under the Loan
Documents; (b) any defense based upon any lack of authority of the officers,
directors, partners or agents acting or purporting to act on behalf of a
Borrower or any principal of a Borrower or any defect in the formation of any
Borrower or any principal of any Borrower; (c) any defense based upon the
application by any Borrower of the proceeds of the loan evidenced by the Loan
Documents for purposes other than the purposes represented by any Borrower to
Mortgagee or intended or understood by Mortgagee or Mortgagor; (d) any and all
rights and defenses arising out of an election of remedies by Mortgagee with
respect to any Borrower and the Loan Documents; (e) any defense based upon
Mortgagee’s failure to disclose to Mortgagor any information concerning any
Borrower’s financial condition or any other circumstances bearing on any
Borrower’s ability to pay all sums payable under the Loan Documents; (f) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in any other respects more
burdensome than that of a principal; (g) any defense based upon Mortgagee’s
election, in any proceeding instituted under the Federal Bankruptcy Code, of the
application of Section 1111(b)(2) of the Federal Bankruptcy Code or any
successor statute with respect to any Borrower and the Loan Documents; (h) any
defense based upon any borrowing or any grant of a security interest under
Section 364 of the Federal Bankruptcy Code; (i) any right of subrogation, any
right to enforce any remedy which Mortgagee may have against Borrower and any
right to participate in, or benefit from, any security for the obligations
evidenced by the Loan Documents now or hereafter held by Mortgagee; (j)
presentment, demand, protest and notice of any kind; and (k) the benefit of any
statute of limitations affecting the liability of Mortgagor hereunder or the
enforcement hereof.  Mortgagor further waives any and all rights and defenses
that Mortgagor may have because Borrower’s debt is secured by real property;
this means, among other things, that: (1) Mortgagee may collect from Mortgagor
without first foreclosing on any real or personal property collateral pledged by
Borrower; (2) if Mortgagee forecloses on any real property collateral pledged by
Borrower, then (A) the amount of the debt may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price, and (B) Mortgagee may collect from Mortgagor
even if Mortgagee, by foreclosing on the real property collateral, has destroyed
any right Mortgagor may have to collect from Borrower.  The foregoing sentence
is an unconditional and irrevocable waiver of any rights and defenses Mortgagor
may have because Borrower’s debt is secured by real property.  Without limiting
the generality of the foregoing or any other provision hereof, Mortgagor further
expressly waives to the extent permitted by law any and all rights and defenses,
including without limitation any rights of subrogation, reimbursement,
indemnification and contribution.  Finally, Mortgagor agrees that the
performance of any act or any payment which tolls any statute of limitations
applicable to the Loan Documents shall similarly operate to toll the statute of
limitations applicable to Mortgagor’s liability hereunder.

 
3.  
SUBROGATION.  Mortgagor hereby waives, until such time as all Secured
Obligations are fully performed: (a) any right of subrogation against any
Borrower that relates to any Secured Obligation; (b) any right to enforce any
remedy Mortgagor may now or hereafter have against any Borrower that relates to
any Secured Obligation; and (c) any right to participate in any collateral now
or hereafter assigned to Mortgagee with respect to any Secured Obligation.

 
4.  
BORROWER INFORMATION.  Mortgagor warrants and agrees: (a) that Mortgagee would
not make the Loan but for this Mortgage; (b) that Mortgagor has not relied, and
will not rely, on any representations or warranties by Mortgagee to Mortgagor
with respect to the credit worthiness of any Borrower or the prospects of
repayment of any Secured Obligation from sources other than the Property; (c)
that Mortgagor has established and/or will establish adequate means of obtaining
from each Borrower on a continuing basis financial and other information
pertaining to the business operations, if any, and financial condition of each
Borrower; (d) that Mortgagor assumes full responsibility for keeping informed
with respect to each Borrower’s business operations, if any, and financial
condition; (e) that Mortgagee shall have no duty to disclose or report to
Mortgagor any information now or hereafter known to Mortgagee with respect to
any Borrower, including, without limitation, any information relating to any of
Borrower’s business operations or financial condition; and (f) that Mortgagor is
familiar with the terms and conditions of the Loan Documents and consents to all
provisions thereof.

 
5.  
REINSTATEMENT OF LIEN.  Mortgagee’s rights hereunder shall be reinstated and
revived, and the enforceability of this Mortgage shall continue, with respect to
any amount at any time paid on account of any Secured Obligation which Mortgagee
is thereafter required to restore or return in connection with a bankruptcy,
insolvency, reorganization or similar proceeding with respect to any Borrower.

 
6.  
SUBORDINATION.  Until all of the Secured Obligations have been fully paid and
performed: (a) Mortgagor hereby agrees that all existing and future indebtedness
and other obligations of each Borrower to Mortgagor (collectively, the
“Subordinated Debt”) shall be and are hereby subordinated to all Secured
Obligations which constitute obligations of the applicable Borrower, and the
payment thereof is hereby deferred in right of payment to the prior payment and
performance of all such Secured Obligations; (b) Mortgagor shall not collect or
receive any cash or non-cash payments on any Subordinated Debt or transfer all
or any portion of the Subordinated Debt; and (c) in the event that,
notwithstanding the foregoing, any payment by, or distribution of assets of, any
Borrower with respect to any Subordinated Debt is received by Mortgagor, such
payment or distribution shall be held in trust and immediately paid over to
Mortgagee, is hereby assigned to Mortgagee as security for the Secured
Obligations, and shall be held by Mortgagee in an interest bearing account until
all Secured Obligations have been fully paid and performed.

 
7.  
HAZARDOUS MATERIALS.

 
a.  
Definitions. "Hazardous Materials Claims" as used herein shall mean any claims,
actions, proceedings or investigations known to, pending or threatened against
Borrower or the Properties by any governmental entity or agency or by any other
person or entity relating to Hazardous Materials or pursuant to the Hazardous
Materials Laws.  "Hazardous Materials" as used herein shall mean collectively
any oil, flammable explosives, asbestos, urea formaldehyde insulation,
radioactive materials, hazardous wastes, toxic or contaminated substances or
similar materials, including, without limitation, any substances which
are  "hazardous substances," "hazardous wastes," "hazardous materials," "toxic
substances," "wastes," "regulated substances," "industrial solid wastes," or
"pollutants or contaminants" under the Hazardous Materials Laws, as described
below, and/or any other applicable environmental laws, ordinances and
regulations.  "Hazardous Materials" shall not include commercially reasonable
amounts of such materials used in the ordinary course of operation of the
Properties which are used and stored in accordance with all applicable
environmental laws, ordinances and regulations.  "Hazardous Materials Laws" as
used herein shall mean all laws, ordinances and regulations relating to
Hazardous Materials, including, without limitation: any and all applicable
federal, state or local directive, statute, law, rule, regulation, ordinance or
rule of common law in effect and any judicial or administrative decision,
including any judicial or administrative order, consent decree or judgment,
relating to the control of any pollutant or hazardous material, the protection
of the environment or the effect of the environment on human health, including
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, 42 U.S.C. Section 9601 et seq.; the Resource Conservation and
Recovery Act, as amended, 42 U.S.C. Section 6901 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1252 et seq.; the Toxic
Substances Control Act, as amended, 15 U.S.C. Section 2601 et seq.; the Clean
Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Safe Drinking Water
Act, as amended, 42 U.S.C. Section 300f et seq.; the Hazardous Materials
Transportation Act, as amended 49 U.S.C. Section 1801 et seq.; the Atomic Energy
Act, as amended, 42 U.S.C. Section 2011 et seq.; the Federal Insecticide,
Fungicide and Rodenticide Act, as amended, 7 U.S.C. Section 136 et seq.; the
Occupational Safety and Health Act, as amended, 20 U.S.C. Section 651 et seq.;
the Emergency Planning and Community Right to Know Act, as amended, 42 U.S.C.
Section 11001 et seq.; and the Minnesota Environmental Response and Liability
Act, Minn. Stat. Section 115B.02 et seq.; each as now and hereafter amended, and
the regulations thereunder, and any other local, state and/or federal laws or
regulations that govern (i) the existence, cleanup and/or remedy of
contamination on the Properties; (ii) the protection of the environment from
released, spilled, deposited or otherwise emplaced contamination; (iii) the
control of hazardous wastes; or (iv) the use, generation, transport, treatment,
removal or recovery of Hazardous Materials, including any and all building
materials.

 
b.  
Hazardous Materials Covenants.  Mortgagor agrees as follows:

 
(i)  
No Hazardous Activities.  Mortgagor shall not cause or, subject to the
provisions of Leases, permit the Property to be used as a site for the use,
generation, manufacture, storage, treatment, release, discharge, disposal,
transportation or presence of any Hazardous Materials, except for any such
Hazardous Materials that are used, stored and handled in accordance with all
Hazardous Materials Laws.

 
(ii)  
Compliance.  Mortgagor shall comply and, subject to the provisions of Leases,
cause the Property and Collateral to comply with all Hazardous Materials Laws.

 
(iii)  
Notices.  Mortgagor shall immediately notify Mortgagee in writing of: (A) the
discovery of any Hazardous Materials on, under or about the Property and
Collateral of which Mortgagor has knowledge (unless such Hazardous Materials are
used, stored and handled in accordance with Hazardous Materials Laws); (B) any
knowledge by Mortgagor that the Property and Collateral does not comply with any
Hazardous Materials Laws; (C) any Hazardous Materials Claims of which Mortgagor
has knowledge; and (D) the discovery of any occurrence or condition on any real
property adjoining or in the vicinity of the Property and Collateral of which
Mortgagor has knowledge that could cause the Property and Collateral or any part
thereof to become contaminated through the migration of Hazardous Materials
onto, above or under the Property.

 
(iv)  
Remedial Action.  In response to the presence of any Hazardous Materials on,
under or about the Property, Mortgagor shall immediately take, at Mortgagor’s
sole expense, all remedial action required by any Hazardous Materials Laws or
any judgment, consent decree, settlement or compromise in respect to any
Hazardous Materials Claims.

 
c.  
Inspection By Mortgagee.  Upon reasonable prior notice to Mortgagor and subject
to rights of tenants, Mortgagee, its employees and agents may from time to time
(whether before or after the commencement of a foreclosure proceeding) enter and
inspect the Property and Collateral for the purpose of determining the
existence, location, nature and magnitude of any past or present release or
threatened release of any Hazardous Materials into, onto, beneath or from the
Property and Collateral.  Mortgagor shall deliver to Mortgagee, within thirty
(30) days after the date hereof, a Phase I environmental report for the
Property.  In the event that such report indicates that further testing is
required or recommended, such testing shall be arranged for by Mortgagor at
Mortgagor’s sole cost and expense, which shall include obtaining a Phase II
environmental report within sixty (60) days after receipt of a Phase I
indicating that such Phase II is required or recommended, and Mortgagor shall
otherwise comply with Section 7.b(iv) above in the event that such report or
further testing indicate that any necessary action must be taken.

 
d.  
Hazardous Materials Indemnity. MORTGAGOR HEREBY AGREES TO DEFEND, INDEMNIFY AND
HOLD HARMLESS MORTGAGEE, ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS
AND ASSIGNS (COLLECTIVELY, “INDEMNITEES”) FOR, FROM AND AGAINST ANY AND ALL
LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS AND LEGAL
OR OTHER EXPENSES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND EXPENSES)
WHICH MORTGAGEE MAY INCUR AS A DIRECT OR INDIRECT CONSEQUENCE OF THE USE,
GENERATION, MANUFACTURE, STORAGE, DISPOSAL, THREATENED DISPOSAL, TRANSPORTATION
OR PRESENCE OF HAZARDOUS MATERIALS IN, ON, UNDER OR ABOUT THE PROPERTY AND
COLLATERAL.  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 7.d TO THE
CONTRARY, MORTGAGOR SHALL HAVE NO OBLIGATION TO INDEMNIFY ANY OF THE INDEMNITEES
PURSUANT TO THIS SECTION 7.d FOR LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS,
JUDGMENTS, COURT COSTS AND LEGAL OR OTHER EXPENSES RELATIVE TO THE FOREGOING TO
THE EXTENT RESULTING FROM ANY INDEMNITEE, AND ITS SUCCESSORS’ OR ASSIGNS’,
WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OR RESULTING FROM ANY HAZARDOUS MATERIAL
INITIALLY PLACED IN, ON, UNDER OR ABOUT THE PROPERTY DURING POSSESSION OF THE
PROPERTY OR PROPERTIES, AS APPLICABLE, BY INDEMNITEE, OR ITS SUCCESSORS’ OR
ASSIGNS’. MORTGAGOR SHALL IMMEDIATELY PAY TO MORTGAGEE UPON DEMAND ANY AMOUNTS
OWING UNDER THIS INDEMNITY, TOGETHER WITH INTEREST FROM THE DATE THE
INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF INTEREST APPLICABLE TO THE
PRINCIPAL BALANCE OF THE NOTE.  MORTGAGOR’S DUTY AND OBLIGATIONS TO DEFEND,
INDEMNIFY AND HOLD HARMLESS MORTGAGEE SHALL SURVIVE THE CANCELLATION OF THE NOTE
AND THE RELEASE, RECONVEYANCE OR PARTIAL RECONVEYANCE OF THE MORTGAGE.

 
8.  
LAWFULNESS AND REASONABLENESS.  Mortgagor warrants that all of the waivers in
this Mortgage are made with full knowledge of their significance, and of the
fact that events giving rise to any defense or other benefit waived by Mortgagor
may destroy or impair rights which Mortgagor would otherwise have against
Mortgagee, Borrower and other persons, or against collateral.  Mortgagor agrees
that all such waivers are reasonable under the circumstances and further agrees
that, if any such waiver is determined (by a court of competent jurisdiction) to
be contrary to any law or public policy, the other waivers herein shall
nonetheless remain in full force and effect.

 
9.  
ENFORCEABILITY.  Mortgagor hereby acknowledges that: (a) the obligations
undertaken by Mortgagor in this Mortgage are complex in nature, and (b) numerous
possible defenses to the enforceability of these obligations may presently exist
and/or may arise hereafter, and (c) as part of Mortgagee’s consideration for
entering into this transaction, Mortgagee has specifically bargained for the
waiver and relinquishment by Mortgagor of all such defenses, and (d) Mortgagor
has had the opportunity to seek and receive legal advice from skilled legal
counsel in the area of financial transactions of the type contemplated
herein.  Given all of the above, Mortgagor does hereby represent and confirm to
Mortgagee that Mortgagor is fully informed regarding, and that Mortgagor does
thoroughly understand: (i) the nature of all such possible defenses, and (ii)
the circumstances under which such defenses may arise, and (iii) the benefits
which such defenses might confer upon Mortgagor, and (iv) the legal consequences
to Mortgagor of waiving such defenses.  Mortgagor acknowledges that Mortgagor
makes this Mortgage with the intent that this Mortgage and all of the informed
waivers herein shall each and all be fully enforceable by Mortgagee, and that
Mortgagee is induced to enter into this transaction in material reliance upon
the presumed full enforceability thereof.

 
10.  
DISCLOSURE OF INFORMATION; PARTICIPATIONS.  Mortgagor understands and agrees
that Mortgagee may elect, at any time, to sell, assign, or participate all or
any part of Mortgagee’s interest in the Loan, and that any such sale, assignment
or participation may be to one or more financial institutions, private
investors, and/or other entities, at Mortgagee’s sole discretion.  Mortgagor
further agrees that Mortgagee may disseminate to any such potential
purchaser(s), assignee(s) or participant(s) all documents and information
(including, without limitation, all financial information) which has been or is
hereafter provided to or known to Mortgagee with respect to: (a) the Property
and Collateral and its operation; (b) any party connected with the Loan
(including, without limitation, the Mortgagor, Borrower, any partner of Borrower
and any guarantor); and/or (c) any lending relationship other than the Loan
which Mortgagee may have with any party connected with the Loan.

 
11.  
WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY TO THIS MORTGAGE, AND BY ITS
ACCEPTANCE HEREOF, MORTGAGEE, HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THE LOAN
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION
THEREOF OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS
(AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY AND MORTGAGEE HEREBY
AGREES AND CONSENTS THAT ANY PARTY TO THIS MORTGAGE AND MORTGAGEE MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO AND MORTGAGEE TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.

 
12.  
INTEGRATION; INTERPRETATION. This Mortgage and the other Loan Documents contain
or expressly incorporate by reference the entire agreement of the parties with
respect to the matters contemplated therein and supersede all prior negotiations
or agreements, written or oral. This Mortgage and the other Loan Documents shall
not be modified except by written instrument executed by all parties. Any
reference to the Loan Documents includes any amendments, renewals or extensions
now or hereafter approved by Mortgagee in writing.

 


 

853664v9  012381.0100                                                                    
 
 

--------------------------------------------------------------------------------

 
